IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-89,899-06


                   EX PARTE RODNEY ADAM HURDSMAN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR 17817-C IN THE 271ST DISTRICT COURT
                              FROM WISE COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of theft and sentenced to seventy-five years’ imprisonment. The

Second Court of Appeals affirmed his conviction. Hurdsman v. State, No. 02-17-00319-CR (Tex.

App.—Fort Worth Nov. 8, 2018) (not designated for publication). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that counsel, Raymond Napolitan, failed to

communicate to the State that Applicant would accept a plea offer of eighteen months in prison.

Applicant also contends that he was denied counsel from October 7, 2014, when Jim Shaw withdrew

as counsel without his knowledge, to July 12, 2017, and that the trial court failed to appoint counsel
                                                                                                       2

during this period even though Applicant had been found indigent. Applicant has alleged facts that,

if true, might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984); Mempa v. Rhay,

389 U.S. 128 (1967). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order

Napolitan to respond to Applicant’s claim that he failed to communicate to the State that Applicant

would accept a plea offer of eighteen months in prison. In developing the record, the trial court may

use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall

determine whether Applicant is indigent. If Applicant is indigent and wants to be represented by

counsel, the trial court shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM .

PROC . art. 26.04. If counsel is appointed or retained, the trial court shall immediately notify this

Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether the State

made a plea offer of eighteen months in prison, Applicant accepted this offer, Napolitan

communicated Applicant’s acceptance to the State, and the trial court would have accepted the plea

agreement. See generally Missouri v. Frye, 566 U.S. 134 (2012). The trial court shall also make

findings and conclusions as to whether Applicant was denied his right to counsel from October 7,

2014 to July 12, 2017. The trial court may make any other findings and conclusions that it deems

appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from
                                                                                                 3

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:         April 1, 2020
Do not publish